78 F.3d 587
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Noah ROBINSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-1829.
United States Court of Appeals, Seventh Circuit.
Submitted Jan. 24, 1996.1Decided March 6, 1996.Rehearing Denied April 17, 1996.

Before FAIRCHILD, COFFEY and DIANE P. WOOD, Circuit Judges.

ORDER

1
Petitioner Noah Robinson has filed his seventh petition to reduce or vacate his sentence, 28 U.S.C. § 2255.


2
We first dispose of several motions taken with this appeal.   Robinson asks us to vacate his conviction due to the August 1994 accidental loss during an office relocation by the IRS of certain register tapes and weekly sales reports taken from Robinson's restaurants.   The evidence was available for use during a three-week trial held four years ago, a full appeal, and six previous § 2255 petitions.   The records do not appear to have any material exculpatory value.   We also find that a remand to the district court for an evidentiary hearing concerning the loss of the tapes and reports would be unnecessary.   The motion to vacate the conviction and the related motions are denied.


3
In regard to the merits of the appeal, Robinson argues that his conviction should be vacated due to prosecutorial misconduct in relation to the grand jury process.   He also raises several issues which have been considered in other proceedings and will not be revisited here.   For the reasons stated in the district court's Memorandum Opinion and Order, the dismissal of that petition is AFFIRMED.



1
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that the parties could file a "statement as to Need of Oral Argument.   See Fed.R.App.P. 34(a);  Cir.R. 34(f).   Plaintiff filed such a statement which the court has considered.   The appeal is submitted on the parties' briefs and the record